                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THE CRACKED EGG, LLC,                                      CIVIL DIVISION


                 Plaintiff,                                2:20-cv-01434

       v.

COUNTY OF ALLEGHENY, a political
subdivision of the Commonwealth of
Pennsylvania and the ALLEGHENY
COUNTY HEALTH DEPARTMENT,

                 Defendants.


                 DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISMISS

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendants

Allegheny County and Allegheny County Health Department (“ACHD”), by and through their

undersigned legal counsel, file this BRIEF IN SUPPORT OF MOTION TO DISMISS:

                               I.     PROCEDURAL BACKGROUND

              A. State Court Proceeding

   On September 16, 2020, Allegheny County, acting by and through the ACHD filed a

Complaint and Emergency Motion for Preliminary Injunction against The Cracked Egg, LLC

(“TCE”) in The Court of Common Pleas of Allegheny County at No. GD-20-9809. (Ex. A: The

State Court Complaint.) The State Court Complaint alleges two counts:

       I.)       Violation of Commonwealth of Pennsylvania Covid-19 Control Measure
                 Orders: Universal Face Covering and Other Mitigation Measures
       II.)      Violation of Article III §337.1 of Allegheny County Code of Ordinances Chapter
                 830: Permit Suspension




                                                1
On September 18, 2020 TCE sought to remove the State Court Complaint to Federal Court

asserting that the claims arise under the Constitution of the United States, including, among

other things, the First Amendment and the Fourteenth Amendment.” (Ex. B: Notice of

Removal at ¶3b.) On September 21, 2020 TCE and the ACHD participated in a status

conference held in State Court during which Judge McVay held that because the case was

removed to Federal Court he had no jurisdiction over the matter unless it was remanded.

(Ex. C – Order of State Court.) The Notice of Removal filed by TCE was denied by the Federal

Court and the case was remanded back to State Court on October 7, 2020. (20-cv-01418, ECF

#15.) On October 9, 2020, TCE filed a Suggestion of Bankruptcy in State Court. (Ex. D-

Suggestion of Bankruptcy.) On October 15, 2020 TCE filed a notice of removal of the State

Court matter to Bankruptcy Court. (Ex. E – State Court Notice of Removal.) There has been

no final ruling on the request to remove the State Court matter to Bankruptcy Court. The

ACHD has opposed the removal and there is currently a status conference scheduled for

December 15, 2020, to discuss the removal, lifting the stay, and remanding the matter to

State Court. (Ex. F – Status Conference Order.)

           B. Federal Court Proceeding

       Plaintiff TCE filed the instant matter with this Honorable Court on September 23,

2020. (Compl. ECF #1.) On October 23, 2020 TCE filed a Motion to Refer this matter to

Bankruptcy Court (ECF #16.) There has been no final order on the Motion.

                                II.    FACTUAL BACKGROUND

       The Plaintiff is the Cracked Egg, LLC, a limited Liability Company that operates a

restaurant in the Brentwood neighborhood of the City of Pittsburgh. (Compl. at ¶¶1,6.)




                                                  2
       On March 6, 2020, Pennsylvania Governor Tom Wolf issued a Proclamation of

Disaster Emergency in response to the COVID-19 pandemic. (Compl. at ¶9.) The Governor

has extended the Disaster Proclamation two times -on June 3, 2020 and on August 31, 2020.

(Compl. at fn1.) In Connection with the Governor’s Disaster Proclamation, on July 1, 2020,

and in order to protect the public from the spread of COVID-19, the Secretary of the

Pennsylvania Department of Health issued an Order “requiring universal face coverings.”

(Compl. at ¶12.) Section 2 of the Universal Face Coverings Order requires the use of face

coverings at indoor locations where the public is generally admitted and while engaged in

work, including at restaurants. (Compl. at Ex. D.)

       On July 16, 2020 Governor Wolf Issued an Order Directing Targeted Mitigation

Measures. Section 1.B.i of the Targeted Mitigation Order requires, inter alia, restaurants to

limit occupancy to 25% of stated fire code maximum occupancy for indoor dining and to limit

occupancy at discrete indoor events or gatherings to 25 persons including staff. (Compl. at

¶¶14,15.) Section 7 of the Targeted Mitigation Order states, "Enforcement of this Order will

begin on the effective date. All Commonwealth agencies involved in the licensing or

inspection of any of the above-described facilities are directed to increase their enforcement

efforts to ensure compliance with these critical mitigation measures. All local officials

currently involved or able to be involved in the Commonwealth's enforcement efforts are

called upon to enforce these critical mitigation measures. (Compl. at Ex. E.)

       In accordance with the COVID-19 universal face coverings Order, TCE must require

all employees and patrons to wear face coverings when on the premises of the facility. On or

about June 19, 2020, the ACHD began receiving complaints from the public regarding TCE’s




                                              3
failure to comply with the COVID-19 Control Measure Orders. (State Court Compl. at ¶16.)1

In response to these citizen complaints, the ACHD sent representatives to investigate the

compliance status of TCE on July 1, 2020. (State Court Compl. at ¶28.) During this visit the

ACHD representatives provided TCE with guidance on control measure order compliance.

(State Court Compl. at ¶ 28) After repeated civilian complaints following the first cite visit,

the ACHD again sent representative to investigate compliance status of TCE on July 28th,

August 5th, and August 7th. (State Court Compl. at ¶¶30-35.) During each of these visits the

ACHD representatives observed public facing employees working without wearing

facemasks and patrons admitted to the facility without facemasks. (State Court Compl. at

¶¶30-35.) The ACHD representatives, again, on each visit provided guidance on control

measure order compliance. (State Court Compl. at ¶¶30-35.) On August 11, 2020, ACHD

representatives conducted a partial onsite reinspection to assess COVID-19 compliance.

During this onsite inspection, ACHD representatives observed public-facing employees

working without wearing face masks and a patron admitted into the facility without a face

mask. (State Court Compl. at ¶36.) It was only after this fifth visit that the ACHD issued a

Permit Suspension Order to TCE a due to continued non-compliance and imminent danger

to public health. (State Court Compl. at ¶37.) TCE does not contest that its employees and

patrons were not wearing masks during these visits. (See Compl. generally.) The Permit

Suspension Order was based solely on TCE’s continuous failure to comply with the

Secretary’s Order of July 1, 2020 “requiring universal face coverings.” (Compl. at ¶¶19,20.)




1Plaintiff in ¶24 of its Complaint has incorporated the averments of the [State Court]
Complaint as if set forth in their entirety. The State Court Complaint filed by the Allegheny
County Health Department is attached to this brief at Exhibit A.
                                              4
       The Permit Suspension Order would be lifted when TCE corrected all emergency

violations. i.e. wear proper face coverings. (Compl. at Ex. F, G.) The Permit Suspension Order

also provides for a process to appeal the suspension. (Compl. at Ex. F, G.) Plaintiff TCE never

availed itself of the established appeal process. (See Compl, Generally; State Court Compl. at

¶47.) Even though it is illegal to operate a food facility in Allegheny County without a health

permit, during on-site observations conducted on August 24, 2020 through August 28, 2020,

inclusive, August 31, 2020 through September 4, 2020, inclusive, and September 10, 2020,

ACHD representatives observed continued operations at TCE in violation of the Permit

Suspension Order. (Compl. at Ex. G; State Court Compl. at ¶43) During those on-site visits,

ACHD representatives also observed continued violations of the COVID-19 Control Measure

Orders. (State Court Compl. at ¶43) It was also observed during this time that TCE had both

concealed and removed the closure placard placed by the ACHD on its facility. (State Court

Compl. at ¶¶ 44,45). The restaurant’s deliberate disregard of the Permit Suspension Order

and continued operation without a health permit necessitated the commencement of the

enforcement action filed by the ACHD in State Court. (State Court Compl. at ¶48.)

                                       III.   ARGUMENT

   A. Younger Abstention Precludes Federal Intervention in This Matter

       Plaintiff is attempting to have this Honorable Court intervene in an ongoing State

Court proceeding. This Court should decline to do so pursuant to the doctrine of abstention

established in Younger v. Harris, 401 U.S. 37 (1971). Under the Younger abstention doctrine,

“federal courts must abstain in certain circumstances from exercising jurisdiction over a

claim where resolution of that claim would interfere with an ongoing state proceeding.”

Miller v. Mitchell, 598 F.3d 139, 145 (3d Cir. 2010) (emphasis added). While Younger itself


                                              5
involved a criminal case, its mandates have been applied in "civil proceedings involving

certain orders that are uniquely in furtherance of the state courts' ability to perform their

judicial functions." Juidice v. Vail, 430 U.S. 327, 336, n. 12 (1977) (civil contempt order). The

Younger abstention doctrine “reflects a strong federal policy against federal-court

interference with pending state judicial proceedings absent extraordinary circumstances.”

Hill v. Barnacle, 523 Fed. Appx. 856, 857 (3d Cir. 2013) (quoting Gwynedd Properties, Inc. v.

Lower Gwynedd Twp., 970 F.2d 1195, 1199 (3d Cir.1992)). A federal court must abstain

when the following requirements are met:

   1) the state proceedings are judicial in nature,
   2) the proceedings implicate important state interests, and
   3) the federal plaintiff has an adequate opportunity in the state proceedings to
   raise constitutional challenges.

Middlesex County Ethnics Comm. v. Garden State Bar Assoc., 457 U.S. 423, 432 (1982); FOCUS

v. Allegheny Cnty. Ct. Com. Pl., 75 F.3d 834, 843 (3d Cir. 1996). Plaintiff TCE has been actively

litigating this matter in State Court at GD-20-00-9809. If this Court allowed TCE to proceed

past this stage, it would be intervening in an active matter in State Court.

   The second requirement of this test is also met. The proceedings implicate the health

and welfare of the citizens of Pennsylvania. The protection of public health by attempting to

stop the spread of COVID-19 is a compelling state interest. ‘States traditionally have had

great latitude under their police powers to legislate as to the protection of the lives, limbs,

health, comfort, and quiet of all persons.’” Zahl v. Harper, 282 F.3d 204 (3rd Cir. 2002),

quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 475, 116 S.Ct. 2240, 135 L.Ed.2d 700 (1996).

power to establish and enforce health standards “is a vital part of a state's police power.”

Zahl v. Harper, 282 F.3d 204 (3rd Cir. 2002), quoting Brodie v. State Bd. of Med. Exam'rs, 177

N.J.Super. 523, 427 A.2d 104, 108 (1981). Our Constitution principally entrusts “[t]he safety
                                               6
and the health of the people” to the politically accountable officials of the States “to guard

and protect.” Jacobson v. Massachusetts, 197 U. S. 11, 38 (1905). When those officials

“undertake to act in areas fraught with medical and scientific uncertainties,” their latitude

“must be especially broad.” Marshall v. United States, 414 U. S. 417, 427 (1974). Where those

broad limits are not exceeded, they should not be subject to second-guessing by an

“unelected federal judiciary,” which lacks the background, competence, and expertise to

assess public health and is not accountable to the people. Philadelphia Restaurant Owners

Against Lockdown, LLC v. Kenney, 2020 WL 6866560 at 1 (E.D. Pa. November 20, 2020) citing

Garcia v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 545 (1985).

   Third, the state proceedings must afford an adequate opportunity to raise federal claims.

The state court proceedings here are able to do just that. TCE in its motion to attempt to

remove the State Court case to Federal Court acknowledged that “the claims arise under the

Constitution of the United States, including, among other things…the Fourteenth

Amendment.” (2:20-cv-01418, ECF #1.) Additionally, TCE goes on to say in its request to

remove the State Court matter to Bankruptcy Court that it “expects to prove not only that it

has complied with all properly enacted laws, rules and regulations, and that ACHD lacks a

basis to take such action, but that [TCE] has counterclaims against ACHD for violations of its

civil rights, for which the [TCE] intends to seek monetary damages….”(Ex. E - Notice of

Removal.) Furthermore, in its Motion to Refer this matter to Bankruptcy Court, Plaintiff TCE

admits that the instant matter “was brought to seek redress of Defendants’ violation of

Plaintiff’s civil rights, including the filing of state court litigation.” (ECF #16.)

    From its own filings, it is quite clear that TCE will be raising the same federal claims

asserted in this matter as defenses to the ongoing State Court matter. This is not a situation


                                                  7
in which a state court is “incapable of fairly and fully adjudicating the federal issues before

it” sufficient to create “an extraordinarily pressing need for immediate federal equitable

relief.” Kugler v. Helfant, 421 U.S. 117 (1975);see also Gonzalez v. Waterfront Comm'n of N.Y.

Harbor, 755 F.3d 176, 184 (3d Cir. 2014) (holding that state law must "clearly bar" the

chance to raise federal claims); Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987) (holding

that a federal court should assume that state court appellate proceedings will afford an

adequate remedy for federal claims).

   For these reasons, this Court must abstain from hearing this case.

   B. ELEVENTH AMENDMENT IMMUNITY: COUNTS 1-3

       Counts one through three of Plaintiff’s complaint amount to nothing more than

strained state law challenges to the State's COVID-19 regulations. Plaintiff has failed to plead

a viable cause of action against Defendants. Neither Allegheny County nor the ACHD are

mentioned once throughout the three counts. It is not discernable from the Complaint how

Allegheny County or the ACHD could be held liable for anything under these counts.

       The Eleventh Amendment has been interpreted to make states generally immune

from suit by private parties in federal court. Board of Tr. of Univ. of Alabama v. Garrett, 531

U.S. 356 (2001); College Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 527

U.S. 666, 669–70 (1999); Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 267

(1997); Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996) This immunity extends to

state agencies and departments. C.H., ex rel. Z.H. v. Oliva, 226 F.3d 198, 201 (3d Cir.2000) (en

banc). Eleventh Amendment immunity is subject to three exceptions: 1) congressional

abrogation, 2) state waiver, and 3) suits against individual state officers for prospective relief




                                                8
to end an ongoing violation of federal law. MCI Telecomm. Corp. v. Bell Atl. Pa., 271 F.3d 491,

503 (3d Cir. 2001).

       None of these exceptions are present in Counts one through three. Counts one, two,

and three of Plaintiff’s complaint include causes of action arising only under Pennsylvania

law.2 (Commonwealth Documents Law 45 P.S. 1102 et seq.; Regulatory Review Act 71 P.S.

745.1 et seq.; 35 Pa.C.s. 7301(c) General Authority of the Governor; Commonwealth

Attorneys Act 71 P.S. 745.1 et seq.; Separation of Powers Claim PA CONST Art. 3, § 93.) Counts

one through three are in substance an attack on the State’s public health orders. The adopted

regulations apply statewide, and its regulations do not provide counties with the authority

to relax the State restrictions. Accordingly, the causes of action against the County

Defendants are barred by the Eleventh Amendment. The Supreme Court explains: “[A]

federal suit against state officials on the basis of state law contravenes the Eleventh

Amendment when ... the relief sought and ordered has an impact directly on the State itself.”

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 117 (1984). Plaintiff is asking to have

the State’s Emergency Orders invalidated. This relief clearly has an impact directly on the

State of Pennsylvania.

       For these reasons counts one, two, and three should be dismissed with prejudice.


2 To the extent TCE is attempting to assert a § 1983 action against Allegheny County and
ACHD under Counts 1-3, it must also fail for this reason.                      Section 1983 “is
a vehicle for imposing liability against anyone who, under color of state law, deprives a
person of rights, privileges, or immunities secured by the Constitution and laws.” Grammer
v. John J. Kane Reg'l Ctrs., 570 F.3d 520, 525 (3d Cir. 2009). To succeed on a § 1983 claim, “a
plaintiff must show that the defendants, acting under color of law, violated the plaintiff's
federal constitutional or statutory rights, and thereby caused the complained of injury.”
Elmore v. Cleary, 399 F.3d 279, 281 (3d Cir. 2005) Plaintiff has alleged no Constitutional
violations in Counts 1-3.
3 This Issue has already been decided by the Pennsylvania Supreme Court

in Wolf v. Scarnati, 233 A.3d 679 (Pa. 2020).
                                              9
   C. PROCEDURAL DUE PROCESS CLAIMS – NO VIOLATION

         To survive a motion to dismiss a procedural due process claim, a plaintiff is required

to plead facts supporting allegations that “(1) he was deprived of an individual interest that

is encompassed within the Fourteenth Amendment's protection of ‘life, liberty, or property,’

and (2) the procedures available to him did not provide ‘due process of law.” Hill v. Borough

of Kutztown, 455 F.3d 225, 233-34 (3d Cir. 2006) quoting Alvin v. Suzuki, 227 F.3d 107, 116

(3d Cir.2000)). A due process violation “is not complete when the deprivation occurs; it is

not complete unless and until the State fails to provide due process.” Zinermon v. Burch, 494

U.S. 113, 126, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990). If there is a process on the books that

appears to provide due process, the plaintiff cannot skip that process and use the federal

courts as a means to get back what he wants. McDaniels v. Flick, 59 F.3d 446, 460 (3d Cir.

1995). The Third Circuit has held that a plaintiff may not maintain a federal due process

lawsuit when he or she could have taken advantage of an adequate state post deprivation

remedy but did not. Elsmere Park Club, L.P. v. Town of Elsmere, 542 F.3d 412, 420 (3d Cir.

2008).


         i.     Suspension and Closure Notice

         TCE has plead no facts to support its contention that ACHD suspended its health

permit without prior notice and opportunity to be heard. Alternatively, the facts included

within the complaint support the opposite. The ACHD visited TCE five times before

suspending its health permit. Each time alerting TCE of its violations and providing guidance

on how to come into compliance. TCE chose to ignore the multiple notices provided by the

ACHD as well as the mandatory orders issued by the State. Furthermore, as per the Permit

Suspension Notice issued by the ACHD to TCE, Plaintiff had an opportunity to schedule a

                                                10
hearing and or appeal the suspension and chose not to do so. The Allegheny County Code

provides that:

       If the Director finds there is imminent danger to the public health the permit
       shall immediately be suspended. Any person whose permit has been
       suspended under this section shall upon written request be entitled to a
       hearing pursuant to Article XI, Hearings and Appeals, of the Allegheny County
       Rules and Regulations.

Allegheny County Code § 830-38(A). The Allegheny County Code sets forth full and complete

appeal and hearing processes for anybody aggrieved by a decision of the ACHD. (Allegheny

County Code §§ 805-4,5.)

       As a matter of due process, “summary administrative action may be justified

in emergency situations.” Elsmere Park Club, L.P. v. Town of Elsmere, 542 F.3d 412, 417 (3d

Cir. 2008) In Elsmere Park, the Third Circuit affirmed a grant of summary judgment against

a Section 1983 plaintiff when the town summarily condemned an apartment due to a severe

mold problem. Id. at 417-20. The Third Circuit concluded that due process was satisfied

because the town provided the plaintiff with “adequate means of appealing the

condemnations at issue.” Id. at 423. The Elsmere Park court looked to the local code, noting

that the plaintiff had an avenue to challenge the condemnations through the town's Board of

Adjustment – an appellate forum established as part of the town's zoning code. Id. at 422.

Like the town in Elsmere Park, the Allegheny County Code at section 805 states, “Any person

aggrieved by an action of the Department and who has a direct interest in such action may

file a notice of appeal.” Furthermore, any party who is aggrieved by any decision of the

Director rendered pursuant to § 805 of the Allegheny County Code may appeal therefrom to

the Court of Common Pleas of Allegheny County as provided by law. (Allegheny County Code




                                            11
§ 805-10.) Consequently, Plaintiff TCE’s failure to “take advantage” of the appeals process

“means that [it] cannot claim a constitutional injury.” Elsmere Park, 542 F.3d at 423.

       ii.    Service of State Court Complaint and Emergency Motion

       Plaintiff’s Due Process claim with respect to service of the State Court Complaint and

Emergency Motion must fail as well. The Pennsylvania Rules of Civil Procedure require

original process within the Commonwealth to be served within 30 days after the issuance of

the writ or the filing of the complaint. Pa. R. Civ. P. 401(a). In compliance with this rule, TCE

was properly served with process by the Sheriff on October 1, 2020. 4 (Ex. G - Sheriff’s

Return.)5 Furthermore, On September 18th, two days after the State Court Complaint and

Motion were filed and two days before the emergency hearing was to be held, Plaintiff TCE

filed a Notice of Removal to Federal Court. Solely based on its own actions, it is quite clear

that TCE had adequate notice of the Complaint and Motion. TCE has been actively engaged

and participating in the State Court matter the entire time. Furthermore, as of the date of this

filing, no emergency hearing has been held in State Court and there has been no decision

rendered in the matter. There has been no deprivation. Plaintiff TCE has not and cannot

plead facts necessary to support its allegation that an alleged failure to properly serve the



4 In addition to properly serving the Complaint, ACHD emailed courtesy copies of the
Complaint and Emergency Motion to TCE on September 17, 2020, one day after it was filed,
and again on September 18, 2020. (Compl. at ¶¶29,30.)
5 While a court typically does not consider matters outside the pleadings, it may consider

documents that are “integral to or explicitly relied upon in the complaint” or any
“undisputedly authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiff's claims are based on the document[.]” In re Rockefeller Ctr. Props.,
Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and citations omitted); see also
In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133 n.7 (3d Cir. 2016); Schmidt v.
Skolas, 770 F.3d 241, 249 (3d Cir. 2014), Arcand v. Brother Int'l Corp., 673 F. Supp. 2d 282,
292 (D.N.J. 2009) (court may consider documents referenced in complaint that are
essential to plaintiff's claim).
                                               12
State Court Complaint (1) deprived it of an individual interest that is encompassed within

the Fourteenth Amendment's protection of ‘life, liberty, or property,’ or (2) the procedures

available to him did not provide ‘due process of law.’ ” Hill, 455 F.3d at 233–34.

         For the foregoing reasons TCE’s due process claims must be dismissed with prejudice.

      D. Substantive Due Process – No Violation

         The Fourteenth Amendment provides that no state shall “deprive any person of life,

liberty, or property, without due process of law....” U.S. Const. Amend. XIV. “Substantive due

process is a ‘component of the [Fourteenth Amendment] that protects individual liberty

against certain government actions regardless of the fairness of the procedures used to

implement them.’ ” Wrench Transp. Sys., Inc. v. Bradley, 340 F. App'x 812, 815 (3d Cir.

2009) (internal quotations omitted) (quoting Collins v. City of Harker Heights, 503 U.S. 115,

125, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992)). “Substantive due process refers to and protects

federal rights.” Ransom v. Marazzo, 848 F.2d 398, 411 (3d Cir. 1988) That being so, the

analysis of any substantive due process claim “must begin with a careful description of the

asserted right[.]” Reno v. Flores, 507 U.S. 292, 302 (1993). To be protected, the “asserted

right” must be “fundamental”—arising from the Constitution itself, and not from state law.

Id.

         Here, TCE is basing its substantive due process claim premised on “[t]he Owners’

right to earn a living.” The owners of TCE, however, are not parties to this action. TCE does

not have an absolute right to engage in economic activity as it sees fit. This is not the law.

Nor does such a claim provide viable support for a violation of substantive due process.

Moreover, a Third Circuit panel in an unpublished opinion explicitly rejected the argument

that there is any fundamental right to earn a living. Wrench Transp. Sys., Inc. v. Bradley, 340


                                              13
F. App’x. 812, 815 (3d Cir. 2009) (“[T]he right to ‘engage in business’” is “more similar to the

type of intangible employment rights that this Court has rejected as not protected by

substantive due process than the real property interests which can be protected by

substantive due process”). More recent decisions by and within the Third Circuit have cited

to this holding approvingly. See, e.g., Joey's Auto Repair & Body Shop v. Fayette Cnty., 785 F.

App'x 46, 50 (3d Cir. 2019) (noting that “a substantive due process right to conduct business

without zoning interference extends beyond our precedent”); Saucon Valley Manor, Inc. v.

Miller, 392 F. Supp. 3d 554, 571-72 (E.D. Pa. 2019) (holding that “neither the right to operate

a business nor the property interest in a business license are ‘fundamental’ rights or

property interests protected by substantive due process”).

       Plaintiff TCE’s reliance on County of Butler v. Wolf is misplaced.6 County of Butler dealt

with a challenge to the State’s order closing “non-life-sustaining” businesses.

County of Butler v. Wolf, 2020 WL 5510690 at 1 (W.D. Pa. Sept. 14, 2020).         The court in

County of Butler deemed the measure to be “a total shutdown of a business with no end-

date….” Id. at 26;(Compl. at ¶86). Here, TCE is challenging an order that limits a restaurants

capacity to 25% occupancy. TCE cannot maintain a substantive due process claim against

Allegheny County or the ACHD when neither Defendant is responsible for enacting the

mitigation orders at issue. For this reason alone, TCE’s substantive due process claim must

fail. Furthermore, this is not a “total shutdown of a business” and consequently does not

amount to a deprivation of one’s right to work.



6On October 1, 2020, the Court of Appeals for the Third Circuit stayed the district court's
order in County of Butler pending appeal. Cnty. of Butler, et al. v. Governor of Pa., 2020 WL
5868393 (3d Cir. Oct. 1, 2020).

                                               14
         TCE avers in its Complaint that the ACHD ordered the restaurant closed solely for its

failure to comply with mask or facial covering guidelines. (Compl. at ¶¶19,20.) Plaintiff TCE

has not plead facts to support a contention that wearing a facial covering interferes in any

way with the “right to earn a living.” The ACHD was forced to suspend TCE’s health permit

because of its deliberate and continuous failure to comply with the State’s facial coverings

mandate. Moreover, unlike the total shutdown of non-essential business with “no end date,”7

the health permit suspension is a temporary measure that is solely contingent upon TCE’s

own actions. In order to have its permit reinstated, all TCE has to do is comply with the facial

coverings mandate. Furthermore, TCE has not averred in its complaint that it has ever shut

down the restaurant pursuant to the ACHD’s notice suspending its health permit. In fact, the

complaint filed in State Court that TCE has incorporated into its Compliant in its entirety

proves the opposite. Case law strongly suggests that Substantive Due Process only extends

to situations in which there is some degree of permanence to the loss of liberty or

property. Paradise Concepts, Inc. v. Wolf, 2020 WL 5121345 at *4 (E.D. Pa. Aug. 31, 2020)

citing Six v. Newsom, 462 F. Supp. 3d 1060, ––––, No. 20-877, 2020 WL 2896543, at *7 (C.D.

Cal. May 22, 2020) (holding that the right to earn a living “protects against ‘a complete

prohibition of the right to engage in a calling’ and not against brief interruptions to that

pursuit” (quoting Conn v. Gabbert, 526 U.S. 286, 292, 119 S.Ct. 1292, 143 L.Ed.2d 399 (1999)).

         Lastly, Plaintiff TCE has failed to plead facts to support a conscience-shocking

deprivation of their constitutional rights by either Allegheny County or the ACHD. The

Supreme Court has “emphasized time and again that ‘[t]he touchstone of due process is

protection of the individual against arbitrary action of government.’” County of Sacramento


7   Quoting from County of Butler v. Wolf, 2020 WL 5510690 at 1 (W.D. Pa. Sept. 14, 2020).
                                               15
v. Lewis, 523 U.S. 833, 845 (1998) (quoting Wolff v. McDonnell, 418 U.S. 539, 558 (1974)).

“[O]nly the most egregious official conduct can be said to be arbitrary in the constitutional

sense.” Id. at 846. In other words, “the due process guarantee does not entail a body of

constitutional law imposing liability whenever someone cloaked with state authority causes

harm.” Id. at 848. With this backdrop, the Supreme Court held that state action violates due

process only when it “shocks the conscience.” Id. at 846.

    For all of these reasons, Plaintiff’s substantive due process claim fails as a matter of law

and must be dismissed with prejudice.

   E. EQUAL PROTECTION – NO VIOLATION

       The 14th Amendment's Equal-Protection Clause commands that, “no State shall ...

deny to any person within its jurisdiction the equal protection of laws.” U.S. Const. Amend.

XIV, § 1. Equal protection does not mean all forms of differential treatment are forbidden.

Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992) (“Of course, most

laws differentiate in some fashion between classes of persons. The Equal Protection Clause

does not forbid classifications.”). Instead, equal protection “simply keeps governmental

decisionmakers from treating differently persons who are in all relevant respects alike.” Id.

The Equal Protection Clause, “is essentially a direction that all person similarly situated

should be treated alike.” City of Cleburne, Tex. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.Ct.

3249, 87 L.Ed. 2d 313 (1985). Plaintiff TCE has not plead how it has been treated differently

from other similarly situated people. Plaintiff TCE has not plead any constitutional right that

has been violated. Plaintiff TCE in this count focuses solely on the State’s restriction on

occupancy limits. As TCE avers in its Complaint, the ACHD ordered the restaurant closed

solely for its failure to comply with mask or facial covering guidelines. (Compl. at ¶¶ 19,20.)


                                                16
Plaintiff TCE has not and cannot plead facts sufficient to sustain an equal protection violation

solely based on the ACHD’s suspension of TCE’s health permit for its willful violation of the

State’s mask order.

       For these reasons TCE’s equal protection claim must be dismissed with prejudice.

                                      IV.     CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this honorable Court

grant the present MOTION TO DISMISS PLAINTIFF’S COMPLAINT in its entirety with

prejudice. Any attempt or request on the part of Plaintiff for leave to amend its Complaint

must be denied as futile since it is clear that the underlying actions upon which it relies are

simply insufficient to support the claims asserted.

                                            Respectfully submitted,


                                            /s/ Frances Marie Liebenguth
                                            Frances Marie Liebenguth
                                            Assistant County Solicitor
                                            Pa. I.D. #314845
                                            ALLEGHENY COUNTY LAW DEPARTMENT
                                            300 Fort Pitt Commons Building
                                            445 Fort Pitt Boulevard
                                            Pittsburgh, PA 15219
                                            (412) 350-1108
                                            Frances.Liebenguth@AlleghenyCounty.us
                                            /s/ Vijyalakshmi Patel_________
                                            Vijyalakshmi Patel, Esq.
                                            Attorney for the Plaintiff ACHD
                                            301 39th Street, Bldg. No. 7
                                            Pittsburgh, PA 15201-1891
                                            (412) 578-2653

                                            Vijya.Patel@AlleghenyCounty.US




                                              17
